Citation Nr: 0710807	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to March 
1947.  He died in November 2004.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran was not treated for any lung disorder during 
service.

2.  The veteran died in 2004 from lung cancer that was 
diagnosed in 2003.


CONCLUSION OF LAW

No disability incurred in or aggravated by service either 
caused or contributed substantially or materially to causing 
the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the appellant VCAA notices in 
December 2004 and May 2006.  Those notices informed the 
appellant of the type of information and evidence that was 
needed to substantiate claims for service connection, to 
establish original and increased ratings, and to establish 
effective dates for benefits awarded.  VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The appellant has had a 
meaningful opportunity to participate in the processing of 
her claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the appellant, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the appellant's claim.

Service Connection for Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

The appellant filed a claim for benefits in December 2004.  
She stated that the veteran was hit in the head with shrapnel 
during service in 1944.  In a January 2005 statement, the 
appellant wrote that after service the veteran had retained 
shrapnel in his face, between his eyes.

The certificate of death for the veteran lists the cause of 
his death as non small cell carcinoma of the lung.  The 
certifying physician reported an interval of months between 
the onset of the cancer and the veteran's death.  The 
certifier reported that chronic obstructive lung disease was 
another significant condition that contributed to the 
veteran's death, but did not result in the lung cancer.

Medical records from the veteran's active service show that 
the veteran sustained multiple shell fragments wounds to the 
face and right thigh.  The service medical records do not 
show any lung disorder.  The claims file contains some 
medical records from the veteran's National Guard service.  
Those records, dated as late as 1969, do not show any 
evidence of a lung disorder.

The claims file contains records of private medical treatment 
of the veteran in 2004, for metastatic lung cancer.  Those 
records reflect that the veteran was treated for recurrent 
bladder cancer beginning in 1987, and was diagnosed with lung 
cancer in 2003.

There is no evidence that the veteran incurred lung disease 
in service.  There is no evidence that the shrapnel wounds he 
sustained in service have any relationship to the lung cancer 
that caused his death many years later.  The Board also notes 
that there is no contention or suggestion in the record that 
the veteran participated in the occupation of Hiroshima or 
Nagasaki at the end of World War II.  See generally 38 C.F.R. 
§ 3.311.  The Board recognizes the veteran's honorable World 
War II service and sympathizes with the appellant.  However, 
based on the evidence, the Board is compelled to conclude 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


